          Case 1:20-cv-00066-RAH Document 30 Filed 12/01/20 Page 1 of 1




           In the United States Court of Federal Claims
                                            No. 20-66C
                                     Filed: December 1, 2020
                                    NOT FOR PUBLICATION


 LARRY LANDGRAF,

                     Plaintiff,

 v.

 UNITED STATES,

                     Defendant.


                                              ORDER

        As explained in the Memorandum Opinion filed concurrently with this Order, the
plaintiff is unable, as a matter of law, to establish the existence of a binding contract with the
United States for the removal of his brush. Accordingly, the defendant’s motion to dismiss is
GRANTED, and the complaint is DISMISSED pursuant to Rule 12(b)(6) of the Rules of the
Court of Federal Claims for failure to state a claim upon which relief can be granted.

       The Clerk is DIRECTED to enter judgment dismissing the complaint.

       No costs are awarded.

       It is so ORDERED.

                                                                      s/ Richard A. Hertling
                                                                      Richard A. Hertling
                                                                      Judge
